As filed with the Securities and Exchange Commission on November 20, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07685 FRONTEGRA FUNDS, INC. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant's telephone number, including area code Date of fiscal year end:June 30, 2013 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Frontegra SAM Global Equity Fund Schedule of Investments September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 95.9% Australia1.7% National Australia Bank Ltd. $ Canada6.9% Bank of Nova Scotia Canadian Imperial Bank of Commerce Sherritt International Corp. Teck Resources Ltd. - Class B TELUS Corp. France4.4% Cie de St-Gobain Total SA Germany2.7% Adidas AG Fresenius SE & Co. KGaA Israel2.5% Teva Pharmaceutical Industries Ltd. - ADR Italy4.4% Eni SpA Fiat Industrial SpA Snam SpA Japan5.3% Keihin Corp. Marubeni Corp. Stanley Electric Co. Ltd. Netherlands3.3% Koninklijke DSM NV Koninklijke KPN NV Koninklijke Philips Electronics NV Norway2.0% Aker Solutions ASA DnB NOR ASA Switzerland10.9% Noble Corp. Roche Holding AG Swiss RE AG Swisscom AG Zurich Financial Services AG United Kingdom7.1% Barclays PLC BT Group PLC Legal & General Group PLC Travis Perkins PLC WM Morrison Supermarkets PLC United States44.7% Dell, Inc. Hartford Financial Services Group, Inc. Hewlett-Packard Co. International Business Machines Corp. Kimberly-Clark Corp. Life Technologies Corp. (a) Limited Brands, Inc. MasterCard, Inc. - Class A McDonald's Corp. Microsoft Corp. Occidental Petroleum Corp. Oracle Corp. Parker Hannifin Corp. Pfizer, Inc. Reynolds American, Inc. SanDisk Corp. (a) The Kroger Co. The Procter & Gamble Co. UnitedHealth Group, Inc. Total Common Stocks (Cost $17,957,185) PREFERRED STOCKS 1.2% Germany1.2% Henkel AG & Co. KGaA Total Preferred Stocks (Cost $141,343) SHORT-TERM INVESTMENTS 2.6% Investment Company2.6% STIT-STIC Prime Portfolio - Institutional Class, 0.08% Total Short-Term Investments (Cost $540,424) Total Investments 99.7% (Cost $18,638,952) Other Assets in Excess of Liabilities 0.3% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra MFG Global Equity Fund Schedule of Investments September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 97.5% France 4.3% Danone $ Netherlands 3.1% Unilever NV Switzerland 9.8% Nestle SA Novartis AG United Kingdom 5.0% Tesco PLC United States 75.3% American Express Co. Colgate-Palmolive Co. eBay, Inc. (a) General Mills, Inc. Google, Inc. - Class A (a) Johnson & Johnson Kraft Foods Group, Inc. - Class A (a) Lowe's Companies, Inc. MasterCard, Inc. - Class A McDonald's Corp. Mondelez International, Inc. - Class A State Street Corp. Target Corp. The Bank of New York Mellon Corp. The Coca-Cola Co. U.S. Bancorp Visa, Inc. - Class A Wal-Mart Stores, Inc. Wells Fargo & Co. Yum! Brands, Inc. Total Common Stocks (Cost $110,010,144) SHORT-TERM INVESTMENTS 1.6% Investment Company 1.6% STIT-STIC Liquid Assets Portfolio - Institutional Class, 0.17% Total Short-Term Investments (Cost $1,872,540) Total Investments 99.1% (Cost $111,882,684) Other Assets in Excess of Liabilities 0.9% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra MFG Core Infrastructure Fund Schedule of Investments September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 98.1% Australia 7.7% APA Group $ DUET Group Envestra Ltd. SP AusNet Spark Infrastructure Group Sydney Airport Transurban Group Austria 0.3% Flughafen Wien AG Belgium 0.7% Elia System Operator SA/NV Canada 9.2% Emera, Inc. Enbridge, Inc. Fortis, Inc. TransCanada Corp. Valener, Inc. France 7.4% Aeroports de Paris Eutelsat Communications SA SES SA - ADR Germany 2.1% Fraport AG Frankfurt Airport Services Worldwide Hamburger Hafen und Logistik AG Hong Kong 2.8% Power Assets Holdings Ltd. Italy 9.2% ACEA SpA Atlantia SpA Gemina SpA (a) Snam SpA Societa Iniziative Autostradali e Servizi SpA Terna Rete Elettrica Nazionale SpA Mexico 1.7% Grupo Aeroportuario del Centro Norte SAB de CV Grupo Aeroportuario del Pacifico SAB de CV - Class B Grupo Aeroportuario del Sureste SAB de CV - Class B Netherlands 2.5% Koninklijke Vopak NV New Zealand 1.5% Auckland International Airport Ltd. Vector Ltd. Spain 6.2% Abertis Infraestructuras SA Enagas SA Red Electrica Corp. SA Switzerland 0.7% 53 Flughafen Zuerich AG United Kingdom 8.2% National Grid PLC Pennon Group PLC Severn Trent PLC United Utilities Group PLC United States 37.9% ALLETE, Inc. Alliant Energy Corp. American Electric Power Co., Inc. 96 American States Water Co. American Water Works Co., Inc. Aqua America, Inc. Atmos Energy Corp. Avista Corp. California Water Service Group CenterPoint Energy, Inc. 81 CH Energy Group, Inc. Cleco Corp. Consolidated Edison, Inc. DTE Energy Co. Duke Energy Corp. El Paso Electric Co. Great Plains Energy, Inc. IDACORP, Inc. Integrys Energy Group, Inc. ITC Holdings Corp. MGE Energy, Inc. NiSource, Inc. Northeast Utilities Northwest Natural Gas Co. NorthWestern Corp. NV Energy, Inc. Pepco Holdings, Inc. PG&E Corp. Piedmont Natural Gas Co., Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. Questar Corp. SCANA Corp. 46 SJW Corp. Southwest Gas Corp. TECO Energy, Inc. The Empire District Electric Co. The Southern Co. UIL Holdings Corp. UNS Energy Corp. Vectren Corp. Westar Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $2,732,489) CLOSED-END FUNDS 0.8% United Kingdom 0.8% HICL Infrastructure Co. Ltd. International Public Partnerships Ltd. Total Closed-End Funds (Cost $22,700) POOLED INVESTMENT VEHICLE 0.6% Australia 0.6% Australian Infrastructure Fund Total Pooled Investment Vehicle (Cost $11,592) SHORT-TERM INVESTMENTS 3.8% Investment Company 3.8% STIT-STIC Liquid Assets Portfolio - Institutional Class, 0.17% Total Short-Term Investments (Cost $112,840) Total Investments 103.3% (Cost $2,879,621) Liabilities in Excess of Other Assets (3.3)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra HEXAM Emerging Markets Fund Schedule of Investments September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 91.1% Brazil14.7% BRF - Brasil Foods SA $ Kroton Educacional SA (a) OGX Petroleo e Gas Participacoes SA (a) PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA - ADR Tim Participacoes SA - ADR Vale SA - ADR China17.1% Baidu, Inc. - ADR (a) BBMG Corp. China Construction Bank Corp. CNOOC Ltd. Ping An Insurance (Group) Company of China Ltd. Prince Frog International Holdings Ltd. Qihoo 360 Technology Co. Ltd. - ADR (a) WuXi PharmaTech Cayman, Inc. - ADR (a) ZTE Corp. Hong Kong8.7% China Unicom United Network Communications Group Co. Ltd. Industrial & Commercial Bank of China Kingboard Chemical Holdings Ltd. Nine Dragons Paper Holdings Ltd. Kazakhstan5.1% Kazakhmys PLC Uranium One, Inc. (a) Russian Federation13.1% Evraz PLC Gazprom OAO - ADR Lukoil OAO - ADR (a) Magnitogorsk Iron & Steel Works - GDR (a) NOMOS-BANK - GDR (a) Novatek OAO - GDR Sberbank of Russia Sberbank of Russia - ADR South Africa4.8% Anglo American PLC Randgold Resources Ltd. South Korea22.5% Hankook Tire Co. Ltd. Hyundai Engineering & Construction Co., Ltd. Hyundai Mobis KB Financial Group, Inc. LG Chem Ltd. Samsung Electronics Co. Ltd. Samsung Fire & Marine Insurance Co. Ltd. SK Hynix, Inc. Switzerland1.6% Xstrata PLC Zambia3.5% First Quantum Minerals Ltd. Total Common Stocks (Cost $22,816,863) PREFERRED STOCKS 6.3% Brazil6.3% Banco Bradesco SA - ADR Itau Unibanco Holding SA - ADR Total Preferred Stocks (Cost $1,696,815) SHORT-TERM INVESTMENTS 2.7% Investment Company 2.7% Fidelity Institutional Money Market Portfolio, 0.17% Total Short-Term Investments (Cost $584,482) Total Investments 100.1% (Cost $25,098,160) Liabilities in Excess of Other Assets (0.1)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt. GDR - Global Depositary Receipt. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Timpani Small Cap Growth Fund Schedule of Investments September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 99.9% Consumer Discretionary 23.4% Asbury Automotive Group, Inc. (a) $ Brunswick Corp. Buffalo Wild Wings, Inc. (a) Conn's, Inc. (a) Francesca's Holdings Corp. (a) Genesco, Inc. (a) GNC Holdings, Inc. Grand Canyon Education, Inc. (a) LeapFrog Enterprises, Inc. (a) Lithia Motors, Inc. - Class A Multimedia Games Holdings Co., Inc. (a) Polaris Industries, Inc. Shoe Carnival, Inc. Smith & Wesson Holding Corp. (a) Sturm, Ruger & Company, Inc. The Ryland Group, Inc. Town Sports International Holdings, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc. Vitamin Shoppe, Inc. (a) Consumer Staples 0.7% Inventure Foods, Inc. (a) Energy 5.0% Approach Resources, Inc. (a) Core Laboratories NV (b) Hornbeck Offshore Services, Inc. (a) Oasis Petroleum, Inc. (a) Rosetta Resources, Inc. (a) Financial Services 9.7% Altisource Portfolio Solutions SA (a)(b) Bankrate, Inc. (a) CoreLogic, Inc. (a) Homeowners Choice, Inc. Market Leader, Inc. (a) Texas Capital Bancshares, Inc. (a) Tree.com, Inc. (a) ViewPoint Financial Group, Inc. WEX, Inc. (a) Zillow, Inc. - Class A (a) Health Care 20.3% ABIOMED, Inc. (a) Acadia Healthcare Company, Inc. (a) Air Methods Corp. (a) Akorn, Inc. (a) Align Technology, Inc. (a) Capital Senior Living Corp. (a) Catamaran Corp. (a) Cubist Pharmaceuticals, Inc. (a) Cyberonics, Inc. (a) Cynosure, Inc. - Class A (a) HealthStream, Inc. (a) Jazz Pharmaceuticals, Inc. (a)(b) Novadaq Technologies, Inc. (a)(b) Team Health Holdings, Inc. (a) TearLab Corp. (a) Vocera Communications, Inc. (a) Materials & Processing 6.5% American Vanguard Corp. Beacon Roofing Supply, Inc. (a) Eagle Materials, Inc. Valmont Industries, Inc. Producer Durables 13.9% Allegiant Travel Co. (a) Atlas Air Worldwide Holdings, Inc. (a) CoStar Group, Inc. (a) InnerWorkings, Inc. (a) Lindsay Corp. On Assignment, Inc. (a) OSI Systems, Inc. (a) Team, Inc. (a) TransDigm Group, Inc. (a) Technology 20.4% Acacia Research Corp. (a) Allot Communications Ltd. (a)(b) Bottomline Technologies, Inc. (a) Callidus Software, Inc. (a) CommVault Systems, Inc. (a) Datalink Corp. (a) Demandware, Inc. (a) Diodes, Inc. (a) Ellie Mae, Inc. (a) Fortinet, Inc. (a) Guidance Software, Inc. (a) magicJack VocalTec Ltd. (a)(b) NeuStar, Inc. - Class A (a) PROS Holdings, Inc. (a) Radware Ltd. (a)(b) Semtech Corp. (a) Sourcefire, Inc. (a) Stratasys, Inc. (a) Synacor, Inc. (a) Tangoe, Inc. (a) Ultratech, Inc. (a) Web.com Group, Inc. (a) Total Common Stocks (Cost $2,367,793) SHORT-TERM INVESTMENTS 1.2% Investment Company 1.2% STIT-STIC Prime Portfolio - Institutional Class, 0.08% Total Short-Term Investments (Cost $35,219) Total Investments 101.1% (Cost $2,403,012) Liabilities in Excess of Other Assets (1.1)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Netols Small Cap Value Fund Schedule of Investments September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 97.7% Consumer Discretionary20.3% Aaron’s, Inc. $ Accuride Corp. (a) ANN, Inc. (a) Cabela's, Inc. (a) Capella Education Co. (a) Carter's, Inc. (a) Coinstar, Inc. (a) Domino's Pizza, Inc. Ethan Allen Interiors, Inc. Tenneco, Inc. (a) The Cheesecake Factory, Inc. Tractor Supply Co. Zale Corp. (a) Consumer Staples4.2% SunOpta, Inc. (a)(b) TreeHouse Foods, Inc. (a) United Natural Foods, Inc. (a) Energy5.2% Bill Barrett Corp. (a) Superior Energy Services, Inc. (a) Whiting Petroleum Corp. (a) Willbros Group, Inc. (a) Financials19.4% Bank of Hawaii Corp. Cedar Fair LP Community Bank System, Inc. Endurance Specialty Holdings Ltd. (b) Glacier Bancorp, Inc. MGIC Investment Corp. (a) Old National Bancorp PHH Corp. (a) Prosperity Bancshares, Inc. Selective Insurance Group, Inc. The Hanover Insurance Group, Inc. Walter Investment Management Corp. (a) Webster Financial Corp. Westamerica Bancorporation Health Care10.0% Acadia Healthcare Company, Inc. (a) Haemonetics Corp. (a) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) Merit Medical Systems, Inc. (a) PSS World Medical, Inc. (a) U.S. Physical Therapy, Inc. VCA Antech, Inc. (a) Industrials12.8% Actuant Corp. - Class A Commercial Vehicle Group, Inc. (a) General Cable Corp. (a) Genesee & Wyoming, Inc. (a) Herman Miller, Inc. Titan International, Inc. TriMas Corp. (a) United Rentals, Inc. (a) United Stationers, Inc. Westinghouse Air Brake Technologies Corp. Information Technology10.2% Arbitron, Inc. CIBER, Inc. (a) Entegris, Inc. (a) Fair Isaac Corp. Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) Progress Software Corp. (a) WMS Industries, Inc. (a) Materials5.6% Acuity Brands, Inc. Carpenter Technology Corp. Compass Minerals International, Inc. Intrepid Potash, Inc. (a) Real Estate Investment Trust8.7% FelCor Lodging Trust, Inc. (a) First Industrial Realty Trust, Inc. (a) Mid-America Apartment Communities, Inc. National Health Investors, Inc. Sun Communities, Inc. Utilities1.3% The Empire District Electric Co. Total Common Stocks (Cost $120,732,464) SHORT-TERM INVESTMENTS 3.1% Investment Company 3.1% Fidelity Institutional Money Market Portfolio, 0.11% Total Short-Term Investments (Cost $5,061,790) Total Investments 100.8% (Cost $125,794,254) Liabilities in Excess of Other Assets (0.8)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Phocas Small Cap Value Fund Schedule of Investments September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 96.2% Consumer Discretionary11.3% ANN, Inc. (a) $ Belo Corp. - Class A Bob Evans Farms, Inc. Cracker Barrel Old Country Store, Inc. Dana Holding Corp. Group 1 Automotive, Inc. Harman International Industries, Inc. Helen of Troy Ltd. (a)(b) Iconix Brand Group, Inc. (a) Meredith Corp. Perry Ellis International, Inc. (a) Pier 1 Imports, Inc. Rent-A-Center, Inc. Scientific Games Corp. - Class A (a) Steiner Leisure Ltd. (a)(b) The Finish Line, Inc. - Class A The Warnaco Group, Inc. (a) Wolverine World Wide, Inc. Consumer Staples2.7% Darling International, Inc. (a) Snyders-Lance, Inc. TreeHouse Foods, Inc. (a) Energy6.2% Energy XXI (Bermuda) Ltd. (b) Goodrich Petroleum Corp. (a) Hornbeck Offshore Services, Inc. (a) PDC Energy, Inc. (a) Rex Energy Corp. (a) Swift Energy Co. (a) Financials23.5% American Equity Investment Life Holding Co. Banco Latinoamericano de Comercio Exterior S.A. (b) Banner Corp. CNO Financial Group, Inc. Columbia Banking System, Inc. First Financial Bancorp First Pactrust Bancorp, Inc. First Republic Bank Heritage Commerce Corp. (a) IBERIABANK Corp. ICG Group, Inc. (a) Janus Capital Group, Inc. National Financial Partners Corp. (a) National Penn Bancshares, Inc. Primerica, Inc. Protective Life Corp. Safeguard Scientifics, Inc. (a) State Bank Financial Corp. SVB Financial Group (a) Washington Banking Co. Wilshire Bancorp, Inc. (a) Wintrust Financial Corp. Health Care5.8% Emergent BioSolutions, Inc. (a) Health Net, Inc. (a) Orthofix International N.V. (a)(b) Par Pharmaceutical Companies, Inc. (a) Quality Systems, Inc. ViroPharma, Inc. (a) WellCare Health Plans, Inc. (a) Industrials13.0% Aceto Corp. Beacon Roofing Supply, Inc. (a) Esterline Technologies Corp. (a) Huron Consulting Group, Inc. (a) Kansas City Southern MYR Group, Inc. (a) Spirit Airlines, Inc. (a) Tetra Tech, Inc. (a) Timken Co. Titan Machinery, Inc. (a) Trinity Industries, Inc. Triumph Group, Inc. UniFirst Corp. URS Corp. Werner Enterprises, Inc. Information Technology11.7% Arris Group, Inc. (a) Compuware Corp. (a) Ebix, Inc. Emulex Corp. (a) Euronet Worldwide, Inc. (a) Fairchild Semiconductor International, Inc. - Class A (a) Itron, Inc. (a) JDA Software Group, Inc. (a) Measurement Specialties, Inc. (a) Microsemi Corp. (a) Plexus Corp. (a) Progress Software Corp. (a) SYNNEX Corp. (a) Materials4.3% Ashland, Inc. Calgon Carbon Corp. (a) Materion Corp. Sensient Technologies Corp. Real Estate Investment Trusts11.3% Acadia Realty Trust Alexandria Real Estate Equities, Inc. American Campus Communities, Inc. Colonial Properties Trust CoreSite Realty Corp. CubeSmart EastGroup Properties, Inc. First Potomac Realty Trust Kilroy Realty Corp. LaSalle Hotel Properties Sabra Health Care REIT, Inc. Strategic Hotels & Resorts, Inc. (a) Sun Communities, Inc. Utilities6.4% American Water Works Co.,Inc. Atmos Energy Corp. Black Hills Corp. Great Plains Energy, Inc. Laclede Group, Inc. NorthWestern Corp. Portland General Electric Co. The Empire District Electric Co. Total Common Stocks (Cost $5,951,656) CLOSED-END FUNDS 1.6% Financials1.6% Ares Capital Corp. Prospect Capital Corp. Total Closed-End Funds (Cost $81,997) Total Investments 97.8% (Cost $6,033,653) Other Assets in Excess of Liabilities 2.2% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Lockwell Small Cap Value Fund Schedule of Investments September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 95.4% Consumer Discretionary10.3% AFC Enterprises, Inc. (a) $ Ascent Capital Group, Inc. - Class A (a) Denny's Corp. (a) Fiesta Restaurant Group, Inc. (a) Hanesbrands, Inc. (a) Hillenbrand, Inc. Pier 1 Imports, Inc. Shuffle Master, Inc. (a) Tenneco, Inc. (a) Consumer Staples3.3% Ingredion, Inc. Snyder's-Lance, Inc. Energy2.0% Goodrich Petroleum Corp. (a) Superior Energy Services, Inc. (a) Financials21.3% Alterra Capital Holdings Ltd. (b) AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. (b) Capitol Federal Financial, Inc. CNO Financial Group, Inc. Eagle Bancorp, Inc. (a) Employers Holdings, Inc. Greenhill & Co., Inc. MB Financial, Inc. Northwest Bancshares, Inc. Ocwen Financial Corp. (a) Oriental Financial Group, Inc. (b) Oritani Financial Corp. Platinum Underwriters Holdings Ltd. (b) ProAssurance Corp. Provident New York Bancorp State Bank Financial Corp. ViewPoint Financial Group Walker & Dunlop, Inc. (a) Health Care5.0% HealthSouth Corp. (a) U.S. Physical Therapy, Inc. Industrials21.7% ACCO Brands Corp. (a) Actuant Corp. - Class A Aegion Corp. (a) AerCap Holdings NV (a) (b) Belden, Inc. Celadon Group, Inc. Curtiss-Wright Corp. Forward Air Corp. G&K Services, Inc. - Class A HEICO Corp. - Class A Hub Group, Inc. - Class A (a) ICF International, Inc. (a) Insperity, Inc. ITT Corp. Moog, Inc. - Class A Quanex Building Products Corp. Snap-on, Inc. Triumph Group, Inc. United Stationers, Inc. Information Technology17.4% ACI Worldwide, Inc. (a) ADTRAN, Inc. Compuware Corp. (a) EarthLink, Inc. GSI Group, Inc. (a) Intermec, Inc. (a) MAXIMUS, Inc. Microsemi Corp. (a) NeuStar, Inc. - Class A (a) Plantronics, Inc. Radisys Corp. (a) Rogers Corp. (a) Sapient Corp. (a) ScanSource, Inc. (a) Verint Systems, Inc. (a) Zebra Technologies Corp. (a) Materials8.2% A. Schulman, Inc. Cytec Industries, Inc. HB Fuller Co. Innophos Holdings, Inc. Materion Corp. Rock-Tenn Co. - Class A Real Estate Investment Trust2.0% Agree Realty Corp. Pebblebrook Hotel Trust Utilities4.2% ALLETE, Inc. Cleco Corp. El Paso Electric Co. NorthWestern Corp. UGI Corp. Total Common Stocks (Cost $2,315,459) SHORT-TERM INVESTMENTS 4.5% Investment Company 4.5% STIT-STIC Liquid Assets Portfolio - Institutional Class, 0.17% Total Short-Term Investments (Cost $120,427) Total Investments 99.9% (Cost $2,435,886) Assets in Excess of Other Liabilities 0.1% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent bid price. Equity securities that are traded on NASDAQ are valued using the NASDAQ Official Closing Price (“NOCP”). Debt securities (other than short-term instruments) are valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models as well as market transactions and evaluated dealer bid quotations. Shares of underlying mutual funds are valued at their respective NAVs. Exchange traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. Securities that are primarily traded on foreign exchanges, including participatory notes, generally are valued at the last sale price of such securities on their respective exchange. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the Frontegra SAM Global Equity, Frontegra MFG Global Equity, Frontegra MFG Core Infrastructure and Frontegra HEXAM Emerging Markets Funds. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by the advisers or subadvisers pursuant to guidelines established by the Board of Directors. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund’s investments and are summarized in the following fair value hierarchy: Level 1 — Quoted prices in active markets for identical securities Level 2 — Evaluated prices based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities and changes in benchmark securities indices) Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) SAM Global Equity Description Level 1 Level 2 Level 3 Total Equity (a) Common Stocks $ $
